Citation Nr: 1642441	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  09-49 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include a depressive disorder and an anxiety disorder. 

2.  Entitlement to service connection for a dysfunctional gynecological disorder. 

3.  Entitlement to service connection for a muscle and nerve disorder, to include fibromyalgia. 

4.  Entitlement to service connection for a visual disorder.

5.  Entitlement to service connection for a throat disorder. 

6.  Entitlement to service connection for chronic fatigue, to include chronic fatigue syndrome (CFS) (claimed as excessive fatigue). 

7.  Entitlement to service connection for syncope (claimed as fainting).


REPRESENTATION

Veteran represented by:	Colin Kemmerly, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active service in the Navy from March 1978 to March 1982.

These matters come before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO).

In June 2011, the Veteran testified at a hearing at the RO before the undersigned.  A transcript of the proceedings has been associated with the record.

In March 2014, the Board remanded the appeal for to the Agency of Original Jurisdiction (AOJ) for additional development.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on her part, is required.


REMAND

In response to a Board information request in March 2014 remand, the Veteran's attorney submitted a letter dated in June 2015 indicating the Veteran's that syncope occurred during active duty for training (ACDUTRA) between 1988 and 1990 while she was stationed in Sicily, Italy.  The AOJ did not attempt to verify the periods of ACDUTRA during this time period, as directed in the March 2014 remand.  As such, the case is remanded for verification of the Veteran's ACDUTRA service.

The Board defers consideration of determining the adequacy of the VA examinations obtained as a result of the Board's prior remand pending clarification as to the Veteran's ACDUTRA dates.  

Accordingly, the case is REMANDED for the following actions:

1.  Verify the Veteran's period(s) of ACDUTRA between 1988 and 1990 while she was stationed in Sicily, Italy.

2.  Then, readjudicate the Veteran's claims.  If any of the benefits sought on appeal are not granted to the Veteran's satisfaction, furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. Mainelli
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

